 

--------------------------------------------------------------------------------

Exhibit 10.1
 
Source
Capital Group, Inc,
 


 
September 11, 2009
 
Christopher Reed
Reed's, inc.
13000 South Spring Street
Los Angeles, California 90061
 
Source Capital Group, Inc, Proposed Offering Engagement Letter
 
To Mr. Reed:
 
The purpose of this engagement letter is to set forth the terms pursuant to
which Source Capital Group, Inc. whose address is 276 Post Road West, Westport,
CT 06880 (hereinafter referred to as "Source" or "SCG" or "Dealer Manager") will
act as the sole exclusive placement agent and financial advisor for a proposed
issuance, or series of issuances, of registered or unregistered equity and/or
debt securities ("Proposed Offering") of Reed's, Inc., 13000 South Spring
Street, Los Angeles, California 90061 (collectively, with its subsidiaries and
affiliates), (hereinafter referred to as the "Issuer" or the "Company"), in
connection with a "Registered Direct Offering" and/or sale of up to $1,500,000
from an effective Form 8-3 registration statement.
 
The terms of our agreement are as follows:
 
1.           The Issuer hereby retains and engages Source, for the period
beginning on the date hereof and ending on September 30, 2009, unless sooner
terminated pursuant to the terms of this engagement letter agreement (the
"Engagement Period"), to act as the Issuer's sole exclusive placement agent,
financial advisor and/or dealer-manager in connection with the Proposed
Offering. The compensation for acting as the exclusive sole placement agent to
the Issuer and conditions of Source's engagement is stated hereunder. During the
Engagement Period and as long as Source is proceeding in good faith with
activities in connection with the Proposed Offering, the Issuer agrees not to
solicit, negotiate with or enter into any agreement with any other source of
financing (whether equity, debt or otherwise other than bank financings or
financings in connection with strategic alliances), any placement agent,
financial advisor, dealer manager or any other person or entity in connection
with the Proposed Offering, as the case may be.
 
2.           In consideration for its services in the Proposed Offering, Source
shall be entitled to the following payments:
 
(a)A cash fee equal to 8% of the dollar amount received by the Issuer, in
connection with a
Proposed Offering, including any proceeds received by the Issuer from any cash
exercise of warrants, options or rights issued to investors in the Proposed
Offering (the "Financial Advisory Fee").
 
3.           The Issuer shall be responsible for and pay all expenses relating
to the Proposed Offering, including, without limitation, all filing fees
relating to any registration statement required by be filed as part of the
Proposed Offering of and any filing fees relating to the review of the Proposed
Offering materials by the Financial Industry Regulatory Authority, Inc.
("PIMA"); all fees and expenses relating to the listing of such Shares on the
exchange where the Common Stock is (or will be) listed; all fees, expenses and
disbursements relating to the registration or qualification of the Shares under
the "blue sky" securities laws of any states or other jurisdictions; the costs
of mailing and printing all of the Proposed Offering documents, Registration
Statements, Prospectuses and all amendments, supplements and exhibits thereto
and as many preliminary and final Prospectuses as Source may reasonably deem
necessary; the fees
 
 
 
 

--------------------------------------------------------------------------------

 
 
Page 2
Source
Capital Group, Inc.
 
and expenses of the Issuer's accountants and the fees and expenses of the
Issuers legal counsel and other agents and representatives.
 
4.          During the 45-day period prior to the filing of the Registration
Statement, if applicable, with the Securities and Exchange Commission
("Commission"), and at all times thereafter prior and following the
effectiveness of such Registration Statement, the Issuer and its officers,
directors and related parties will abide by all rules and regulations of the
Commission relating to public Proposed Offerings, including, without limitation,
those relating to public statements (i.e., "gun jumping") and disclosures of
material non-public information.
 
5.          The Issuer shall supply Source and its counsel, at the Issuer's
cost, with bound volumes of the Proposed Offering materials within a reasonable
time after the closing of the Proposed Offering (the "Closing).
 
6.          The Proposed Offering shall be conditioned upon, among other things,
the following:
 
(a)          Satisfactory completion by Source of its due diligence
investigation and analysis of: (i) the Issuer's arrangements with its officers,
directors, employees, affiliates, customers and suppliers, (ii) the audited
historical financial statements of the Issuer as may be required by the Act and
rules and regulations of the Commission thereunder for inclusion in the
Registration Statement, if applicable, and (iii) the Issuer's projected
financial results for the fiscal years ending December 31, 2009 and December 31,
2010;
 
(b)          The continued listing of the Common Stock on its current exchange
or migration to a higher exchange ("Trading Market");
 
(c)          Source shall have received from outside counsel to the Issuer such
counsel's written opinion, addressed to Source, dated as of the Closing, in
customary form and substance reasonably satisfactory to Source;
 
(d)          FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by Source, make or authorize Source's counsel to
make on the Company's behalf, an Issuer Filing with the FINRA Corporate
Financing Department pursuant to FINRA Rule 5110 and pay all filing fees
required in connection therewith.
 
(e)          Prior to the Closing, the Company shall have furnished to Source
such further information, certificates and documents as Source may reasonably
request, including customary audit comfort letters (all opinions, letters,
evidence and certificates mentioned above or elsewhere in this Agreement shall
be deemed to be in compliance with the provisions hereof only if they are in
form and substance reasonably satisfactory to counsel for Source);
 
(f)          Any Proposed Offering shall fund through an escrow account
established by Source and paid for by the Issuer; and
 
7.          Upon consummation of a Proposed Offering, if any, Source shall not
be granted the right of first refusal ("Right of First Refusal') on any and all
subsequent offerings by the Issuer.
 
8.          The Issuer represents and warrants to Source as follows:
 
(a)          The Issuer has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated hereunder and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Issuer and the consummation by it of the transactions
contemplated
 

 
 
 

--------------------------------------------------------------------------------

 
Page 3
Source
Capital Group, Inc.
 
 
hereby have been duly authorized by all necessary action on the part of the
Issuer and no further action is required by the Issuer, its board of directors
or its stockholders in connection herewith. This Agreement has been duly
authorized and executed by the Issuer and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Issuer enforceable against the Issuer in accordance with its terms except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors' rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) that rights to indemnification and contribution
thereunder may be limited by federal or state securities laws or public policy
relating thereto.
 
(b)           The execution, delivery and performance of this Agreement by the
Issuer do not and will not (i) conflict with or violate any provision of the
Issuer's or any subsidiary's certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Issuer or any subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Issuer or subsidiary debt or otherwise) or other
understanding to which the Issuer or any subsidiary is a party or by which any
property or asset of the Issuer or any subsidiary is bound or affected (except
as may have been consented to or waived), or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Issuer or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the issuer or a Subsidiary is
bound or affected.
 
(c)           The Issuer is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other "Person" (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability Issuer, joint stock Issuer, government (or an
agency or subdivision thereof) or other entity of any kind) in connection with
the execution, delivery and performance by the Issuer of this Agreement, other
than such filings as are required to be made under applicable Federal and state
securities laws, by the Trading Market.
 
(d)           Except as otherwise provided in this Agreement, no brokerage or
finder's fees or commissions are or will be payable by the Issuer to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the this
Agreement. Source shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section that may be due in connection with the offer and
sale of the Securities contemplated by the this Agreement.
 
(e)           The Issuer has not, and to its knowledge none of its officers or
directors have, (I) taken, directly or indirectly, any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Issuer to facilitate the sale or resale of any of the Securities, (ii)
sold, bid for, purchased, or, paid any compensation for soliciting purchases of,
any of the Securities (other than Source's placement of the Securities), or
(iii) paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Issuer other than pursuant to
this Agreement.
 
(f)          To the knowledge of the Issuer, there are no affiliations with any
FINRA member firm among the Issuer's officers, directors or any five percent
(5%) or greater stockholder of the Issuer.
 
 
 
 

--------------------------------------------------------------------------------

 


 
Page 4
Source
Capital Group, Inc.
 
(g)          Source shall be a third party beneficiary of any representations
and warranties given to any investors in the Proposed Offering, which
representation and warranties shall be reasonably acceptable to Source,
 
9.            Source reserves the right to reduce any item of its compensation
or adjust the terms thereof as specified herein in the event that a
determination and/or suggestion shall be made by FINRA to the effect that
Source's aggregate compensation is in excess of FINRA rules or that the terms
thereof require adjustment; provided, however, the aggregate compensation
otherwise to be paid to Source by the Issuer may not be increased above the
amounts stated herein without the approval of the Issuer.
 
10.          The Issuer agrees that no solicitation material apart from, if
applicable, the Registration Statement will be used by it in connection with the
Proposed Offering or filed with the Commission or any federal, state or local
governmental or regulatory authority by or on behalf of the Issuer without
Source's prior approval, which approval may not be unreasonably delayed,
withheld or denied.
 
11.          The Issuer agrees that it will not issue press releases or engage
in any other publicity, without Source's prior written consent, commencing on
the date hereof and continuing for a period of forty (40) days from the Closing
of the Proposed Offering, other than normal and customary releases issued in the
ordinary course of the Issuers business. The Issuer covenants to adhere to all
"gun jumping" and "quiet period" rules and regulations of the Commission prior
to, during and following the filing of the Registration Statement, if
applicable, and the consummation of the Proposed Offering.
 
12.          During the Engagement Period or until the Closing, the Issuer
agrees to cooperate with Source and to furnish, or cause to be furnished, to
Source, any and all information and data concerning the Issuer, its subsidiaries
and the Proposed Offering that Source deems appropriate, including, without
limitation, the Issuer's acquisition plans and plans for raising capital or
additional financing (the "Information"). The Issuer shall provide Source
reasonable access during normal business hours from and after the date of
execution of this Agreement until the date of the Closing to all of the Issuers
and its subsidiaries assets, properties, books, contracts, commitments and
records and to the Issuers and its subsidiaries officers, directors, employees,
appraisers, independent accountants, legal counsel and other consultants and
advisors. The Issuer represents and warrants to Source that all Information: (i)
made available by the Issuer to Source or its agents and representatives, (ii)
contained in any preliminary or final Prospectus prepared by the Issuer in
connection with the Proposed Offering, and (iii) contained in any filing by the
Issuer with any court or governmental regulatory agency, commission or
instrumentality, will be complete and correct in all material respects and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein not misleading in light of the
circumstances under which such statements are made. The Issuer further
represents and warrants to Source that all such Information will have been
prepared by the Issuer in good faith and will be based upon assumptions which,
in light of the circumstances under which they were made, are reasonable. The
Issuer acknowledges and agrees that in rendering its services hereunder, Source
will be using and relying on such information (and information available from
public sources and other sources deemed reliable by Source) without independent
verification thereof by Source or independent appraisal by Source of any of the
Issuers assets. The Issuer acknowledges and agrees that this engagement letter
and the terms hereof are confidential and will not be disclosed to anyone other
than the officers and directors of the Issuer and the issuers accountants,
advisors and legal counsel. Except as contemplated by the terms hereof or as
required by applicable law, Source shall keep strictly confidential all
non-public Information concerning the Issuer provided to Source. No obligation
of confidentiality shall apply to Information that: (a) is in the public domain
as of the date hereof or hereafter enters the public domain without a breach by
Source, (b) was known or became known by Source prior to the Issuer's disclosure
thereof to Source, (c) becomes known to Source from a source other than the
Issuer, and other than by the breach of an obligation of confidentiality owed to
the Issuer, (d) is disclosed by the Issuer to a third party without restrictions
on its disclosure or (e) is independently developed by Source. Source's
obligations of confidentiality hereunder shall extend to its employees.


 
 

--------------------------------------------------------------------------------

 
Page 5
Source
Capital Group, Inc.
 
13.          This engagement letter shall be deemed to have been made and
delivered in New York City and both this engagement letter and the transactions
contemplated hereby shall be governed as to validity, interpretation,
construction, effect and in all other respects by the internal laws of the State
of New York, without regard to the conflict of laws principles thereof.
 
14.          Each of Source and the Issuer: (i) agrees that any legal suit,
action or proceeding arising out of or relating to this engagement letter and/or
the transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may have
or hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding. Each of Source and the Issuer
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the New York Supreme
Court, County of New York, or in the United States District Court for the
Southern District of New York and agrees that service of process upon the Issuer
mailed by certified mail to the Issuer's address shall be deemed in every
respect effective service of process upon the Issuer, in any such suit, action
or proceeding, and service of process upon Source mailed by certified mail to
Source's address shall be deemed in every respect effective service process upon
Source, in any such suit, action or proceeding. Notwithstanding any provision of
this engagement letter to the contrary, the Issuer agrees that neither Source
nor its affiliates, and the respective officers, directors, employees, agents
and representatives of Source, its affiliates and each other person, if any,
controlling Source or any of its affiliates, shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Issuer for or in
connection with the engagement and transaction described herein except for any
such liability for losses, claims, damages or liabilities incurred by us that
are finally judicially determined to have resulted from the bad faith or gross
negligence of such individuals or entities. Source will act under this
engagement letter as an independent contractor with duties to the Issuer.
Because Source will be acting on the Issuer's behalf in this capacity, it is
Source's practice to receive indemnification. A copy of Source's standard
indemnification form is attached to this engagement letter as Exhibit A.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
Page 6
Source
Capital Group, Inc.
 
We are delighted at the prospect of working with you and look forward to a
successful Proposed Offering. If you are in agreement with the foregoing, please
execute and return two copies of this engagement letter to the undersigned. This
engagement letter may be executed in counterparts and by facsimile transmission.
 
 
Regards,
 
SOURCE CAPITAL GROUP, INC.
 
 
By:  /s/ Richard Kreger      
Name: Richard Kreger
Title: Senior Managing Director
 
 
By: /s/ Russ Newton      
Name: Russ Newton
Title: Chief Financial Officer
 
 
ACCEPTED AND AGREED TO AS OF THE DATE FIRSTABOVE WRITTEN:
 


REED'S, INC.
 


 
By: /s/ Christopher Reed      
Name: Christopher Reed
Title: Chief Executive Officer
 


 


[Signature Page to Engagement Letter]
 
[Exhibit A, Indemnification Letter Begins on Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
Page 7
 
Source
Capital Group, Inc.
 
This Exhibit A is a part of and is incorporated into the Proposed Offering
Engagement Letter dated September 11, 2009 between the Issuer and Source Capital
Group, Inc. ("Source"). Capitalized terms used herein and not otherwise defined
shall have the respective meanings provided in the Agreement.
 
The Issuer agrees to indemnify and hold harmless Source, its affiliates and each
person controlling Source (within the meaning of Section 15 of the Securities
Act), and the directors, officers, agents and employees of Source, its
affiliates and each such controlling person (Source, and each such entity or
person. an "Indemnified Person") from and against any losses, claims, damages,
judgments, assessments, costs and other liabilities (collectively, the
"Liabilities"), and shall reimburse each Indemnified Person for all fees and
expenses (including the reasonable fees and expenses of one counsel for all
Indemnified Persons, except as otherwise expressly provided herein)
(collectively, the "Expenses") as they are incurred by an Indemnified Person in
investigating, preparing, pursuing or defending any claim, action, proceeding or
investigation, whether or not any Indemnified Person is a party thereto
(collectively, the "Actions"), (1) caused by, or arising out of or in connection
with, any untrue statement or alleged untrue statement of a material fact
contained in any offering documents prepared by the Issuer (including any
amendments thereof and supplements thereto) (the "Offer Documents") or by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading (other than untrue statements or alleged untrue statements
in, or omissions or alleged omissions from, information relating to an
Indemnified Person furnished in writing by or on behalf of such Indemnified
Person expressly for use in the Offer Documents) or (ii) otherwise arising out
of or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to the Agreement, the transactions contemplated
thereby or any Indemnified Person's actions or inactions in connection with any
such advice, services or transactions; provided, however, that, in the case of
clause (ii) only, the Issuer shall not be responsible for any Liabilities or
Expenses of any Indemnified Person that have resulted primarily from such
indemnified Person's (x) gross negligence, bad faith or willful misconduct in
connection with any of the advice, actions, inactions or services referred to
above or (y) use of any offering materials or information concerning the Issuer
in connection with the offer or sale of the Securities in the Transaction which
were not authorized for such use by the Issuer and which use constitutes
negligence, bad faith or willful misconduct. The Issuer also agrees to reimburse
each Indemnified Person for all Expenses as they are incurred in connection with
enforcing such Indemnified Person's rights under the Agreement, which includes
this Exhibit A.
 
Upon receipt by an Indemnified Person of actual notice of an Action against such
Indemnified Person with respect to which indemnity may be sought under the
Agreement, such Indemnified Person shall promptly notify the Issuer in writing;
provided that failure by any Indemnified Person so to notify the Issuer shall
not relieve the Issuer from any liability which the Issuer may have on account
of this indemnity or otherwise to such Indemnified Person, except to the extent
the Issuer shall have been prejudiced by such failure. The Issuer shall, if
requested by Source, assume the defense of any such Action including the
employment of counsel reasonably satisfactory to Source, which counsel may also
be counsel to the Issuer. Any Indemnified Person shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Person unless: (i) the Issuer has failed promptly to assume the
defense and employ counsel or (ii) the named parties to any such Action
(including any impeded parties) include such Indemnified Person and the Issuer,
and such Indemnified Person shall have been advised in the reasonable opinion of
counsel that there is an actual conflict of interest that prevents the counsel
selected by the Issuer from representing both the Issuer (or another client of
such counsel) and any Indemnified Person; provided that the Issuer shall not in
such event be responsible hereunder for the fees and expenses of more than one
firm of separate counsel for all Indemnified Persons in connection with any
Action or related Actions, in addition to any local counsel. The Issuer shall
not be liable for any settlement of any Action effected without its written
consent (which shall not be unreasonably withheld). In addition, the Issuer
shall not, without the prior written consent of Source (which shall not be
unreasonably withheld), settle, compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or threatened Action in
respect of which indemnification or contribution may be sought hereunder
(whether or not such Indemnified Person is a party thereto) unless such
settlement, compromise, consent or termination includes an
 
 
 

--------------------------------------------------------------------------------

 
 
 
Page 8
Source
Capital Group, Enc.
 
unconditional release of each Indemnified Person from all Liabilities arising
out of such Action for which indemnification or contribution may be sought
hereunder. The indemnification required hereby shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as such expense, loss, damage or liability is incurred and is due and
payable.
 
In the event that the foregoing indemnity is unavailable to an Indemnified
Person other than in accordance with the Agreement, the Issuer shall contribute
to the Liabilities and Expenses paid or payable by such Indemnified Person in
such proportion as is appropriate to reflect (I) the relative benefits to the
Issuer, on the one hand, and to Source and any other Indemnified Person, on the
other hand, of the matters contemplated by the Agreement or (ii) if the
allocation provided by the immediately preceding clause is not permitted by
applicable law, not only such relative benefits but also the relative fault of
the Issuer, on the one hand, and Source and any other Indemnified Person, on the
other hand, in connection with the matters as to which such Liabilities or
Expenses relate, as well as any other relevant equitable considerations;
provided that in no event shall the Issuer contribute less than the amount
necessary to ensure that all Indemnified Persons, in the aggregate, are not
liable for any Liabilities and Expenses in excess of the amount of fees actually
received by Source pursuant to the Agreement. For purposes of this paragraph,
the relative benefits to the Issuer, on the one hand, and to Source on the other
hand, of the matters contemplated by the Agreement shall be deemed to be in the
same proportion as (a) the total value paid or contemplated to be paid to or
received or contemplated to be received by the Issuer in the transaction or
transactions that are within the scope of the Agreement, whether or not any such
transaction is consummated, bears to (b) the fees paid to Source under the
Agreement. Notwithstanding the above, no person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act of
1933, as amended, shall be entitled to contribution from a party who was not
guilty of fraudulent misrepresentation.
 
The Issuer also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Issuer for
or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to the Agreement, the transactions contemplated
thereby or any Indemnified Person's actions or inactions in connection with any
such advice, services or transactions except for Liabilities (and related
Expenses) of the Issuer that have resulted primarily from such Indemnified
Person's gross negligence, bad faith or willful misconduct in connection with
any such advice, actions, inactions or services.
 
The reimbursement, indemnity and contribution obligations of the Issuer set
forth herein shall apply to any modification of the Agreement and shall remain
in full force and effect regardless of any termination of, or the completion of
any Indemnified Person's services under or in connection with, the Agreement.
 
ACCEPTED AND AGREED TO AS OF THE DATE FIRSTABOVE WRITTEN:
 


Reed's, Inc
 
By: /s/ Christopher Reed      
Name: Christopher Reed
Title: Chief Executive Officer
Source Capital Group, Inc.
 
By: /s/ Richard Kreger      
Name: Richard Kreger
Title: Senior Managing Director


 
 
 
 
 
 

--------------------------------------------------------------------------------

 